Journal Entries: (i) Nov. 23, 1832: libel filed, time fixed for trial, notice ordered published, claim filed, appraisers appointed, report of appraisers filed, claimant’s bond filed and ap- ■ proved, property ordered delivered to claimant; (2) Dec. 19, 1832: publication proved, proclamation made, claim filed, continued, attendance of witnesses proved; (3) May 8, 1833: jury trial, verdict that one hundred and thirty-seven of the barrels had been illegally imported, attendance of witnesses proved; (4) May 10, 1833: motion for new trial; (5) Jan. 22, 1834: motion for new trial and in arrest of judgment argued, submitted; (6) Feb. 15, 1834: motion for new trial and in arrest overruled, one hundred and thirty-seven of the barrels forfeited; (7) March 20, 1834: reasonable cause for seizure certified.
Papers in File (1832-33): (1) Petition and order for special session; (2) libel; (3) claim; (4) copy of order appointing appraisers, appraisers’ report; (5) claimant’s bond for value; (6) claimant’s bond for costs; (7) collector’s certificate; (8) claimant’s plea; (9-10) subpoenas; (11) published notice, proof of publication and posting; (12-14) subpoenas; (15) motion for new trial and in arrest of judgment.
File No. 72.